Title: From James Madison to the Senate, 20 March 1816
From: Madison, James
To: Senate


                    
                        
                            March 20th. 1816
                        
                    
                    I nominate
                    William Wirt of Virginia to be Attorney of the United States for the District of Virginia in the place of George Hay resigned.
                    Constant Freeman, late of the Army of the United States, to be Accountant of the Navy, in the place of Thomas Turner deceased.
                    Miles King, of Virginia to be the Navy Agent at Norfolk, in place of John H. Fawn resigned.
                    
                        
                            James Madison
                        
                    
                